Citation Nr: 9908026	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for a back disorder as a result of VA 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his mother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The Board remanded this case to the RO 
for further development in May 1998.  This development has 
been completed, and the case has since been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran incurred no additional disability, including 
a back disorder, as a result of VA treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
back disorder as a result of VA treatment have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

In this case, the veteran was admitted to the VA Medical 
Center (VAMC) in Fort Meade, South Dakota on June 29, 1987 
for back pain, with pain going down the right leg.  On June 
30, 1987, he underwent a lumbar laminectomy of L5 and S1, 
with removal of a herniated disc.  The veteran was noted to 
have tolerated this procedure well postoperatively.  The 
hospital records appear to indicate that he was discharged 
from this facility on July 1, 1987; while the discharge 
summary lists July 7, 1987 as the date of discharge, this 
report indicates that there were only two inpatient days, and 
all other clinical records from this period list July 1, 1987 
as the date of discharge.  

A subsequent VA treatment record, from July 8, 1987, 
indicates that the staples were removed from the veteran's 
back on that date.  This record further indicates that the 
veteran's wound looked good and that he was doing well 
postoperatively.

A July 1988 VA treatment record reflects that the veteran 
complained of some left-sided back pain and irritation.  
Similarly, a September 1988 record from Edward H. James, 
M.D., reflects that the veteran complained of acute back pain 
with pain into the left hip.  An October 1988 VA computerized 
tomography (CT) scan revealed degenerative changes of the L5-
S1 disc inner space, with some mild increased soft tissue to 
the right at the L5-S1 level.  

The veteran underwent a VA examination in October 1994.  
During this examination, he reported that he had hurt his 
back in a fall several days following his 1987 surgery and 
that he had suffered from back pain ever since.  The examiner 
noted that the veteran exhibited "very little effort" with 
range of motion testing and, with forward flexion, only bent 
forward a few degrees.  The examiner rendered a diagnosis of 
status post laminectomy, with persistent low back pain.  The 
examiner noted that the examination findings were difficult 
to assess because of the veteran's "pronounced pain 
behavior."  While the examiner noted that the veteran might 
have some component of degenerative joint disease, she felt 
that he exhibited "exaggerated pain behavior."  

In a January 1995 statement, a VA doctor noted that the 
veteran was discharged from his June 1987 surgery on the 
first postoperative day and did well, with an uneventful 
recovery.  This doctor noted that laminectomy patients are 
normally kept in the hospital longer than one day, and, in 
this case, there was no indication of a special reason for 
early discharge aside from the fact that the veteran was 
doing very well.  While the veteran reported that he had 
injured his back due to a slip in the bathtub, the doctor 
found that the veteran's low back pain was unrelated to the 
operation and the fall in the bathtub.  The doctor noted that 
there did not appear to be any negligence on the part of the 
VA.  

A June 1995 statement from J. D. Sabow, M.D., indicates that 
the veteran suffered from a chronic pain syndrome, noted to 
be a combination of a chronic fibromyalgia and maybe a reflex 
sympathetic dystrophy, and Dr. Sabow noted that this 
disability most likely resulted from the 1987 fall rather 
than from the veteran's back surgery.  
However, Dale E. Berkebile, M.D., who conducted a June 1995 
examination of the veteran, rendered the opinion that the 
cause of the veteran's back pain was unclear, but the 1987 
surgery did not cause the current back pain.  He also found 
no clinical evidence of paralysis.

During his December 1996 RO hearing, the veteran reported 
that he fell and injured his back on July 3, 1987, and he 
contended that this fall was caused by back weakness 
resulting from an early discharge from the Fort Meade VAMC.  
He asserted that this fall caused increased back pain and 
limitation of functioning.  Additionally, during his January 
1998 VA Travel Board hearing, the veteran recalled that a VA 
doctor had told him that his hospital stay should have lasted 
from seven to ten days instead.

Following the Board's May 1998 remand, the veteran underwent 
a second VA examination in August 1998, which was conducted 
by a private doctor.  The report of this examination 
indicates that the examiner had an opportunity to review the 
veteran's prior medical records.  The examination revealed 
flexion to 20 degrees, bilateral lateral bending to 5 degrees 
before the onset of discomfort, and extension only with pain 
and discomfort.  Diminished sensation was noted in the legs 
after flexion testing, more so on the right, and rotation of 
the hips caused severe pain.  The examiner noted that the 
veteran was having back problems before his back surgery, and 
he stated that the veteran's discharge one day following his 
surgery was not "a factor in his current problem."  The 
examiner noted that most disc surgeries are performed either 
on an outpatient basis or with an overnight stay lasting one 
night.  Also, the examiner found no objective findings to 
substantiate the veteran's subjective complaints of pain, 
weakness, stiffness, fatigability, and lack of endurance.  
With regard to a diagnosis, the examiner found that the 
veteran had low back pain and strain, with no current 
physical impairment in regard to back structure or discs.

In this case, the Board acknowledges that the veteran was, in 
fact, hospitalized for surgical treatment of the low back in 
June and July of 1987.  The relevant question, however, is 
whether the veteran sustained additional disability as a 
result of this treatment.

In this regard, the Board observes that the veteran's 
argument is not so much that he incurred additional 
disability as a direct result of his surgery but that a 
subsequent fall, in which he allegedly injured his back, 
resulted from his being discharged from the VA hospital too 
early.  The Board notes that Dr. Sabow indicated that this 
additional disability most likely resulted from the 1987 
fall, rather than from the veteran's back surgery, but Dr. 
Sabow did not provide an opinion as to whether the reported 
fall resulted from the veteran's early discharge.  Moreover, 
the doctor who examined the veteran in August 1998 noted that 
the veteran's allegedly early discharge was appropriate and 
consistent with normal medical practices following a 
laminectomy, and this doctor opined that the veteran's early 
discharge was not a factor in his low back disability.  Given 
that the August 1998 examination report reflects that the 
examiner had an opportunity to review the veteran's prior 
medical records, the Board attaches significant weight to 
this examiner's findings.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board has also considered the veteran's lay contentions 
in this case, as indicated during his December 1996 RO 
hearing and his January 1998 Travel Board hearing.  
Additionally, the Board observes that several of the 
veteran's relatives and friends have submitted statements in 
support of his contentions.  However, the Board would point 
out that these individuals have not been shown to possess the 
requisite medical expertise to render a competent opinion 
regarding causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Additionally, while the veteran testified during his 
January 1998 hearing that a doctor had told him that he 
should have been hospitalized for a longer period following 
his 1987 surgery, the Board observes that a lay account of a 
physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Overall, the Board has considered all of the evidence of 
record but finds that the veteran incurred no additional 
disability, to include a back disorder, as a result of VA 
treatment.  As such, it is the conclusion of the Board that 
the preponderance of the evidence is against his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998).  In reaching this conclusion, the Board 
has considered the doctrine of reasonable doubt, as set forth 
in 38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for a back disorder as a result of VA 
treatment is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


